Third District Court of Appeal
                                State of Florida

                         Opinion filed August 31, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1440
                        Lower Tribunal No. 16-20317
                           ________________

                          Miami Dade College,
                                   Appellant,

                                      vs.

                         Nader + Museu I, LLLP,
                                   Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Mark Migdal & Hayden, and Jose M. Ferrer and Darci E. Cohen, for
appellant.

     David J. Winker, P.A., and David J. Winker, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     LOGUE, J.

     Miami Dade College (“MDC”) appeals a final order of the trial court

denying its motion to collect fees under section 119.07(4), Florida Statutes,
for the production of public records requested by Nader + Museu I, LLLP

(“Nader”). 1 MDC sought an award of $201,087.95 in attorneys’ fees and

costs as a “special service charge” under section 119.07(4)(d) for the costs

it incurred after it hired outside counsel to defend against Nader’s petition for

writ of mandamus to compel production of the public records. We affirm

because MDC failed to provide Nader with an estimate or invoice of the

anticipated cost of producing the public records prior to production, violating

both its own policies and procedures and the language of section 119.07(4).

      The underlying action arose from a public records request Nader made

to MDC in June of 2016, seeking documents concerning a public-private

solicitation for a development of MDC-owned property located in Miami-

Dade County. Due to the request’s expansive nature, MDC asked Nader to

provide search terms to narrow down the scope of the search. MDC did not

come up with its own search terms, nor did it conduct any of its own electronic

searches. As a result, MDC did not provide Nader with any invoice for its

efforts, nor did it provide any estimate of the anticipated cost of producing

the public records requested. MDC asserted that it believed the scope, costs,




1
  When determining entitlement to fees based on the interpretation of a
statute, we apply a de novo standard of review. See Starboard Cruise
Services, Inc. v. DePrince, 259 So. 3d 295, 297 (Fla. 3d DCA 2018).

                                       2
and actual search terms would be discussed and worked out amongst the

parties, but this ultimately did not occur.

      Instead, Nader filed a Complaint for Mandamus and Declaratory Relief

on August 5, 2016, alleging MDC had failed to make the public records

available or otherwise respond to the request within a reasonable amount of

time. MDC hired outside counsel to defend against Nader’s action and

ultimately produced the public records requested in response to various

discovery requests by Nader. Neither MDC nor its outside counsel provided

Nader with an estimate of the anticipated cost of the discovery prior to

producing the public records, nor did they provide Nader with an invoice for

their efforts or request payment prior to producing the public records.

      The trial court ultimately granted Nader’s request for a writ of

mandamus. Following issuance of the trial court’s final order, MDC filed a

motion for award of attorneys’ fees and costs for the public records

production pursuant to section 119.07, advising Nader for the first time that

it sought $223,431.05 2 in fees for the production. Following an evidentiary

hearing, the trial court denied the motion. While the trial court provided

several bases for denying MDC’s request, we focus on one – MDC’s failure



2
 MDC later amended this amount to $201,087.95 at the evidentiary hearing
on its motion.

                                        3
to follow its policies and procedures in fulfilling Nader’s public records

request.

      MDC maintained a policy and procedure, “Procedure 2107 – Fee(s) for

Photocopying or Duplicating Public Records,” which provided in pertinent

part as follows:

      B.     The custodian of public records shall permit any
             person to inspect, examine or take extracts or make
             copies, at any reasonable time, under custodian’s
             supervision. The custodian shall furnish copies on
             payment of fees as prescribed below.

           1. This charge must be agreed upon in advance by the
              person desiring the copies. . . .

           2. A reasonable fee for the duplication of other material
              such as manuals, tapes, or films shall be assessed
              by the custodian and agreed upon by the person
              desiring the copies.

MDC was required to comply with this procedure when responding to

Nader’s public records request. See, e.g., Collier Cnty. Bd. of Cnty. Comm'rs

v. Fish & Wildlife Conservation Comm'n, 993 So. 2d 69, 72 (Fla. 2d DCA

2008) (“[A]n agency is required to follow its own rules.”); Fredericks v. Sch.

Bd. of Monroe Cnty., 307 So. 2d 463, 465 (Fla. 3d DCA 1975) (“[A] public

agency . . . is bound to fully comply with its own rules and policies.”).

      Similarly, section 119.07(4) provides that “[t]he custodian of public

records shall furnish a copy or a certified copy of the record upon payment



                                        4
of the fee prescribed by law[,]” and provides a fee schedule for copies. See

§ 119.07(4)(a)-(c). Section 119.07(4)(d), the provision under which MDC

sought fees, further provides that

           If the nature or volume of public records requested to
           be inspected or copied pursuant to this subsection is
           such as to require extensive use of information
           technology resources or extensive clerical or
           supervisory assistance by personnel of the agency
           involved, or both, the agency may charge, in addition
           to the actual cost of duplication, a special service
           charge, which shall be reasonable and shall be
           based on the cost incurred for such extensive use of
           information technology resources or the labor cost of
           the personnel providing the service that is actually
           incurred by the agency or attributable to the agency
           for the clerical and supervisory assistance required,
           or both.

In Board of County Commissioners of Highlands County v. Colby, 976 So.

2d 31, 35 (Fla. 2d DCA 2008), the Second District held that the county could

collect an advance deposit of section 119.07(4)(d)’s special service charge

before conducting the search for the public records, as long as it was

reasonable and based on the labor cost that is actually incurred by or

attributable to the county, deeming it “prudent given the legislature’s

determination that taxpayers should not shoulder the entire expense of

responding to an extensive request for public records.” Colby, 976 So. 2d at

37.




                                     5
      The evidence presented at the evidentiary hearing, however, was that

MDC never provided Nader with an estimate of the anticipated costs to fulfill

the public record request after receiving the request or an invoice for its

efforts. Presumably, this is because no efforts were ever undertaken as MDC

conceded in the underlying action that it did not come up with its own search

terms or conduct any of its own electronic searches before suit was filed

because it believed the scope, costs, and actual search terms would be

discussed and worked out amongst the parties. This obviously did not occur.

Yet after suit was filed and the parties proceeded to engage in discovery,

MDC and its outside counsel still failed to provide Nader with an estimate of

the anticipated costs to fulfill the public record request, nor did the parties

ever agree in advance to a charge for the fulfillment as required by MDC’s

Procedure 2107, as well as section 119.07(4).

      MDC nevertheless contends on appeal that the trial court erred in

allowing Nader to obtain public records without requiring it to pay a “special

service charge” set forth in section 119.07(4)(d), in the form of MDC’s

attorneys’ fees and costs incurred in responding to Nader’s public records

request through discovery in the underlying action. MDC relies on Florida

Agency for Health Care Administration v. Zuckerman Spaeder, LLP, 221 So.

3d 1260 (Fla 1st DCA 2017), for the proposition that there is a statutory



                                      6
obligation to pay fees associated with the production of public records, even

after litigation ensues, and argues the trial court erred because it effectively

allowed Nader to obtain extensive public records for free. MDC’s reliance on

Zuckerman Spaeder, however, is misplaced.

      In that case, a law firm representing a defendant in a criminal case

involving Medicaid fraud and other related offenses submitted public records

requests to AHCA. Id. at 1261. In response, AHCA prepared search terms

derived from the requests and provided the agency’s IT unit with the requests

and search terms in order to conduct searches of its system to identify

responsive documents. Id. The searches yielded an extraordinary number of

results, so the parties met to refine the search terms. Id. at 1262. The

narrowed search terms nevertheless yielded a massive number of results.

Id. As the searches were performed, AHCA prepared invoices, which

included a special service charge under section 119.07(4)(d) to reimburse

AHCA for extensive use of its information technology and substantial clerical

and supervisory hours expended by agency personnel, and delivered them

to Zuckerman. Id. Upon receipt of the invoices, Zuckerman refused to pay

and AHCA declined to produce the records as a result of the non-payment.

Id.




                                       7
      Zuckerman filed a petition for writ of mandamus and AHCA argued in

response, in pertinent part, that Zuckerman failed to satisfy a condition

precedent to production of the documents because it had failed to pay for

the cost of production. Id. Following an evidentiary hearing, the trial court

ordered AHCA to produce a modified list of documents within 48 hours

without requiring any payment prior to production. Id. The order instead

retained jurisdiction for future computation of reasonable costs incurred by

AHCA in preparation of the records. Id.

      On appeal, the First District held it was error for the trial court to order

production within 48 hours without pre-payment of AHCA’s charges. Id. at

1263. “Florida courts have consistently held that where a service charge is

warranted, an agency is authorized to require payment before producing the

records.” Id. (citing Morris Publ’g Grp., LLC v. State of Fla., 154 So. 3d 528,

534 (Fla. 1st DCA 2015); Wootton v. Cook, 590 So. 2d 1039, 1040 (Fla. 1st

DCA 1991); Colby, 976 So. 2d at 37). The court explained that “the language

of section 119.07(4), Florida Statutes, dictate[d] that Zuckerman should be

required to pay for the cost of searching, review, and redaction of exempted

information prior to production” and held that the trial court “abused its

discretion by ordering production of the responsive documents within forty-




                                        8
eight hours . . . without requiring advance payment of AHCA’s invoices.” Id.

at 1264.

      Zuckerman Spaeder is distinct from this matter in one important

respect. In Zuckerman Spaeder, AHCA properly provided the requestor with

invoices reflecting the special service charge sought under the statute prior

to production of the records. Here, neither MDC nor its outside counsel ever

provided Nader with an estimate or invoice of the anticipated cost of

production, therefore Zuckerman Spaeder does not compel the result sought

by MDC.

      MDC seeks to excuse its failure to provide an invoice prior to

production by arguing that it reasonably relied on an interlocutory order of

the trial court issued prior to the completion of production that ruled MDC

would be entitled to lawful fees for producing copies of its electronic records

during the litigation but postponed any hearing as to the amount of fees until

the conclusion of the litigation. This argument is similarly without merit, as it

fails to acknowledge MDC’s initial failure to provide Nader with an estimate

or invoice of the anticipated costs of production prior to the filing of the

underlying action. This initial failure to comply with the requirements of

MDC’s own Procedure 2107, as well as section 119.07(4)’s language

conditioning production of public records “upon payment of the fee



                                       9
prescribed by law,” cannot be excused after the fact by an order of the trial

court.

         More importantly, a trial court cannot order a public agency to produce

public records and provide that it will determine the reasonable costs

incurred by the agency for preparation of the records after the fact. This is

exactly what the First District in Zuckerman Spaeder held to be error. See

Zuckerman Spaeder, 221 So. 3d at 1262-63 (noting the trial court ordered

production of public records within 48 hours and retained jurisdiction for

“future computation of reasonable costs incurred by AHCA in preparation of

the records” and held it was “error for the lower court to order production

within forty-eight hours . . . without pre-payment of AHCA’s charges”).

Accordingly, MDC’s reasonable reliance argument necessarily fails.

         We therefore affirm the trial court’s denial of MDC’s requested fees

based on MDC’s failure to provide Nader with an estimate or invoice of the

anticipated cost of production prior to producing the public records requested

contrary to MDC’s own policies and procedures, as well as the language of

section 119.07(4).

         Affirmed.




                                        10